By the Court.
It appearing that a second road between the same termini has been laid out and accepted by the town, by the construction of which the county commissioners, in their answer to this petition for a writ of mandamus, state the public convenience and necessity for a road will be fully satisfied, the court should not revise the opinion of the commissioners upon that question, and, in the exercise of a sound judicial discretion, ought not to issue a writ of mandamus to compel the construction of the first road. Hill v. County Commissioners, 4 Gray, 414. Thorpe v. County Commissioners, 9 Gray, 57, 59.
This ground being decisive of the case, it is unnecessary to determine the more important and difficult questions presented by the report and argued at the bar. Petition dismissed.